 122DECISIONSOF NATIONALLABOR RELATIONS BOARDRiviana Foods,Inc.andRiceWorkers Local 300,Amalgamated Meatcutters & Butcher Workmen ofNorth America,AFL-CIO. Cases 15-CA-3668and 15-RC-4213December 10, 1970DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSOn August5, 1970,Trial Examiner Eugene F. Freyissued his Decision in the above-entitled proceedings,finding that the Respondent had engaged in certainunfair labor practices alleged in the complaint andrecommending that it cease and desist therefrom andtake certain affirmative action,as set forth in theattached Trial Examiner'sDecision.He further foundthat the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended dismissal as to them.The TrialExaminer also found merit in certain of the Union'sobjections to the electionin Case 15-RC-4213, andrecommended that the electionbe setaside and a newelection conducted.Thereafter,the Respondent andthe General Counsel filed exceptions to the Decisionand supporting briefs.Pursuant to the provisions of Section3(b) of theNational LaborRelationsAct,as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in these cases, and herebyadopts thefindings,'conclusions,and recommendations of theTrial Examiner,as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recommend-ed Order of the Trial Examiner as herein modified,and hereby orders that the Respondent, RivianaFoods, Inc., Abbeville, Louisiana, its officers,agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asmodified below.It isfurther ordered that the election conductedhereinon September 24 and 25, 1969, be, and ithereby is, set aside.[Direction of second election2 omitted frompublication.]iAlthough the Trial Examiner in his Decision,sec. II, C, first para.,notes that Leon Derveloy,the Respondent's plant manager,held meetingswith groups of employees in the plant on company time,that at one ofthese meetings employee Joe Stelly was present and Derveloy displayed aunion card and commented to Stelly that he (Stelly)had signed one ofthese cards,and that at another of these meetings,which employee RosaMae Stelly attended,Derveloy again displayed a union card and remarkedto the group of employees that signing the card"will get you into trouble,"he nevertheless failed to make any findings that Derveloy's conduct wasviolative of the ActWe find merit in the General Counsel's exceptions tothe Trial Examiner's failure to so find Derveloy's comment to Joe Stelly atthe meeting attended by him constituted coercive interrogation and createdthe impression of surveillance,and his remark to the group of employeesthat signing a union card "will get you into trouble"constituted anunlawful threatAccordingly,we find that the Respondent,through theaforesaid conduct by Derveloy,violated Section 8(ax1) of the ActIn view of our adoption of the Section 8(a)(1) violations found by theTrialExaminer,the additional violations found above, and the TrialExaminer's recommendation to set aside the election in Casel5-RC-4213and to conduct a new election,we find it unnecessary to pass upon theTrialExaminer's findings with respect to a speech delivered on July 11,1969, to assembled employees by Franklin Godchaux III, a Respondentexecutive and major stockholder,and also the display of six posters byLeon Derveloy,and alleged statements by him in connection with theposters,atmeetings with groups of employees.Even were we to find suchconduct unlawful,as urged by the General Counsel,such findings,ifmade,would merely be cumulative and would not materially add to the TrialExaminer's Recommended Order and Remedy,which we have adopted2In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them ExcelsiorUnderwear Inc,156 NLRB 1236,NLRB v Wyman-Gordon Co, 394U S759Accordingly,it is hereby directed that an election eligibility hst,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 15 within 7 daysafter the date of issuance of the Notice of Second Election by the RegionalDirectorThe Regional Director shall make the list available to all partiesto the electionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: The issues in thisconsolidated case,which was tried before me at Abbeville,Louisiana, on February 25 and 26, 1970, are (1) whether ornot Respondent, Riviana Foods, Inc., at various times inJuly through September 24, 1969, questioned employeesabout their membership in and activities for the above-named Union, threatened them with discharge and otherreprisals for their union activities,and gave them theimpression of surveillance of their union activities, inviolation of Section 8(a)(1) of the NationalLaborRelationsAct, as amended, 29 U.S.C. Sec. 151,el seq.(herein calledthe Act),'and(2)whether certain instances of the aboveconduct byofficials of Respondent,as well as speechesmade and other written propaganda issued by them,amounted to threats and coercion of employees whichcreated an atmosphere of fear before a Board-conductediThese issues arose on a complaint issuedJanuary 21, 1970, by GeneralCounsel of theBoard through its Regional Director for Region 15 (afterBoard investigation of a chargefiled by theUnion onOctober 9, 1969), as187 NLRB No. 14 RIVIANA FOODS, INCelection and made a free choice at the election impossible,requiring that it be set aside.2At close of the trial, I reserved decision on Respondent'smotion to dismiss the complaint on the merits in Case15-CA-3668; that motion is now denied in part andgranted in part on the basis of the findings and conclusionsset forth below. At close of trial all parties waived oralargument,but General Counsel and Respondent have filedwritten briefs which have been carefully considered inpreparation of this Decision.On the entire record in the case and from my observationof all witnesses and their demeanor on the stand, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAND STATUS OFTHE UNIONRespondent is a Delaware corporation authorized to dobusiness in the State of Louisiana. It operates a plant inAbbeville, Louisiana, the only one involved herein, where itprocesses, packages, and ships rice. In the year 1969Respondent had a direct inflow of goods and materials tothe Abbeville plant valued in excess of $50,000, and in thesameperiod it had a direct outflow of goods and productsfrom that plant valued in excess of $50,000. I find thatRespondent is, and at all material times herein, has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the ActThe above-named Union is a labor organization withinthe meaning of Section 2(5) of the Act.If.THEALLEGED UNFAIR LABOR PRACTICESA.The Union's CampaignIn June 1969, the Union began a campaign to organizeworkers at the Abbeville plant, holding a meeting forworkers on July 7, which was well publicized by letters sentJuly 5 to workers including at least two supervisors, whichthose officials brought to the attention of Respondent whenreceived.On July 13 the Union formed an organizingcommittee of six plant workers which included Otis J. Stelly(herein called Joe Stelly), and formally notified Respondenton July 17 of the formation of the committee and itscomposition.Thereafter some committee members andWorking Foreman Raymond Stelly, a cousin of Joe,actively and openly solicited employees in the plant to signunionauthorization cards. On July 18, the Union filed itspetition for election in Case 15-RC-4213, and from July 20amended atthe trial, and answer of Respondent admitting jurisdiction butdenying thecommissionofany unfair labor practicesAllpartiesparticipated fully in thetrial through counsel2The issuesin the representation case anseon objections filed by theUnion on September 30, 1969, to conductaffectingthe results of theelection,which had been held on September 24 and 25, 1969, andwas lostby the Union The Regional Directorissued hisdecision on the objectionson January 16, 1970, overrulingsome but directing a hearingbefore a TrialExamineron objections l(b), 6, 7, and 8, and by order of February 6, 1970,consolidated the representationcase with Case 15-CA-3668 for trial3Vallot was known to both as a local farmer who was also a localofficial for a Federal agency4 1 find this discussion from credited testimony of Sicily, as123onward up to the election, the Union sent a series of lettersand propaganda leaflets to workers, several of which weresigned by Raymond Stelly and other committee members.In the same period Respondent actively campaignedagainst the Union by distributing propaganda literature toworkers, and having officials deliver formal speeches toworkers and conduct a series of informal discussions withgroups of employees, as noted hereafter. The main thrust ofits arguments was that it did not want the Union in its mill,hoped it would not get in, and that its advent would notbenefit the workers for various reasons. The specific andgeneral impact and effect of these speeches and discussionson workers before the election comprise some of the issuesinvolved in both cases.B.Alleged Coercion and DiscriminationThe following officials and supervisory personnel atAbbeville, all admitted supervisors within the meaning ofthe Act, were involved in the events found hereafter: PlantManager Leon Derveloy, Packaging Superintendent FloydBroussard, Shipping Superintendent Larry Jones, WorkingForeman Ferdinand Stelly,MauriceM.Mortenson,assistant to the senior vice president in charge of industrialrelations,andFranklinGodchaux, III, a companyexecutive and major stockholder.On an unidentified date late in July, Derveloy had aprivate talk with Joe Stelly in Broussard's office in theplant.Derveloy showed Joe a union card, and asked if hesigned it. Joe said he did. Derveloy commented that he notonly signed up for the Union but for "Peter Vallot's gang,"and asked why he did it.3 Joe replied that he did not sign upwith that "gang" but only joined the Union for bettersecurity,life insurance,and pay. He asked Derveloy if hecould support a family on less than $70 a week. Derveloyadmitted he could not, and then said that if Joe was lookingfor more money, "you can get yourself ajob elsewhere."4On a date in July, after employee Earl Ursin returned towork from a stay in a hospital, Derveloy called him into hisoffice and asked if Ursin had attendeda meetingof workerson July 11 at which Franklin Godchaux had made a speech.Ursin said he had not, as he had just been discharged fromthe hospital. Derveloy then asked what he thought aboutthe Union, and Ursin replied that it was not bad, for he hadbeen in a union once before, that some were good and somewere bad. Derveloy said he wanted Ursin to know that theCompany and he were against the Union, and hoped it didnot get into the mill.5In the week of September 15 Derveloy and Mortensonconducteda series ofabout 15 group meetings withemployees in Derveloy's officeinthe plant. The employeescorroboratedin partby admissions of Derveloy, whose denial of onlycertain parts of thediscussion, inlightof his other active attempts toinfluence workers againstthe Union as foundbelow, lead me to discredithis denialsof theinterrogation5 1 find this conversationfrom credible testimonyof Ursm,who was nolongerworking for Respondent when he testifiedIdo not creditcategorical denials of the interrogationby Derveloybecause he did notdeny the wholeconversation,only sayinghe could not recall such adiscussionHis plain statementof oppositionto theUnion as stated byUrsin is consistentwithRespondent'sadmitted campaign against theUnion, as shown by admission of Derveloy,Broussard,Mortenson, andspeechesof Godchauxnoted hereafter 124DECISIONSOF NATIONALLABOR RELATIONS BOARDwere sent in groups of 10 to 14 by their supervisors whochecked off their names as they went to the office. WhenSuperintendent Floyd Broussard told Rosa Mae Stelly togo to Derveloy's office she asked if she had to punch outbefore going to the meeting,and that she did not want to,he told her not to punch out because then she could notpunch back in, that the meeting was on company time, sothat she did not have to punch out 6On an unidentified date in the first or second week ofSeptember,Joe Stelly called Broussard aside in the plantwarehouse to ask whether Broussard could rehire his son-in-law,John Deal, a high school student who had quit hisjob about a week or 10 days before.Broussard replied thathe could not hire him then,as he was filled up. He then toldStelly that he favored the mill in the coming election, that itwould be better for the workers to do the same as theycould probably get"better help from the mill."He thenreminded Stelly that he had helped out Stelly a lot in thepast by hiring members of his family,and would be glad todo so in the future,but if the Union should win the election,he did not know if he could rehire Deal, as he did not knowif the Union would permit it.Stelly replied"that is allright."In the week of September 8 or 15,Broussard talked toabout 40-50 workers individually at the request of Derveloyto explain the reasons why Respondent did not favor aunion in the plant.He told each that Respondent wasagainst the Union, did not feel that the Union would begood for the workers or the Company,that the workerswould get better help from the Company than the Union,and that if they voted for the Union,they would only "hurtthemselves"because the Union would get their money.After he talked thus to Claude Pellissier, Broussard said hewanted to know how the workers felt, and asked him if hewas for the Union or the Company. Pellissier replied he wasfor the Company.Broussard said that was fine. When hecalled in Raymond Stelly,Broussard told him at the outsetthe reasons for the discussion,and said he knew Raymondfavored the Union,not the Company,because he had seenhis signature on a union letter to the workers,but would tellhim the company position,anyway, at the request ofDerveloy.He said he understood that Stelly was going tounion meetings,and Stelly admitted he was. Broussardaskedwhat he thought about the Union,what itguaranteed.Stelly said he thought it was a"good deal" forthe workers,itwould get them better pay raises.Broussardsaid the Company could not afford to pay 12 cents an hourmore than the present rate.He said the Union couldpromise the workers nothing but a strike, and asked whereStelly would get money to support his family if the Unioncalled a strike.Stelly said he would do his best to getmoney,and if the strike lasted too long,he would getanother job.Broussard recalled that a union had tried to6 I find this conversation from a composite of credited testimony ofRosa Mae Sicily and Broussard I do not credit testimony of Stelly to theeffect that Broussard threatened her with immediate discharge if she didnot attend the meeting because his explanation that she need not punchout to go to the meeting appears reasonable and was not denied by Stelly,and her testimony is generally less impressive on other events for reasonsnoted hereafter.7 1 find the above facts from credited and mutually corroborativetestimony of Rosa Mae Stelly, Joe Stelly, Raymond Stelly,Pellissier, andorganize the plant 20 years ago,but failed and called astrike and most of the workers who went on strike werereplaced.When he stated the company position to RosaMae Stelly,and asked if she had any questions,she asked ifeveryone must vote in the election,and he replied"No, youare not forced to vote,but you should vote,and if you arefor the Union,you should vote for the Union." 7Late on Friday,September 19, Broussard came to themachine of Rosa Mae Stelly and said he had heard she didnot want to vote.She replied"You heard right."He said "ifyou do not vote you are against the company"and "youcan consider yourself unemployed after the election."Earlyon Monday,September 22, Broussard called her to hisoffice and accused her of deliberately staying in the ladies'room on Friday for 20 minutes while other workersattended a meeting in Derveloy'soffice.They had anargument about it during which Broussard called in theforemenwho had reported this to him.During thediscussion, Broussard explained he had to call her in thenbecause talk to employees was prohibited in the 24 hoursbefore the election.He again mentioned her reluctance tovote and said she did not have to vote but should. Shereplied "Don't push me,letme make up my own mind." Herepeated that she did not have to vote but should,that "ifMelody and Ray Stelly are the only ones who vote, theUnion will win,"and that "everybody has to vote." Sherepeated"leave me alone, get off my back, let me make upmy own mind,what is the Statue of Liberty standing therefor?" She also reminded him that he had said she would nothave a job after the election,and asked"why don't you fireme now?"He replied"I can't, that is a lie, I do not have theright to fire you." He then said "You will vote,"and sherepeated"Don't push me, if you push me to vote and Icannot make up my own mind,Iwillmark my ballot both`yes' and`no.' " Later that day Mrs.Stelly met Mortensonathermachine where he asked if she had any morequestions after her group meeting(where she had askedabout company benefits).She said she had just talked toBroussard and did not like the way he talked to her, as hehad said she "had" to vote.Mortenson replied thatBroussard should not have said this,as the Company couldnot order anyone to vote,but it would like to have everyonevote,and hoped a majority of workers would do so, so thatitwould be a"good" election.He said he would talk toBroussard about his remarks and have him apologize if hesaid improper things.She repeated she would not vote, andMortenson said he hoped that she would,and vote for theCompany .8On an unidentified date a week or more before theelection,employeeLeroy Jones told his supervisor,Shipping Superintendent Larry Jones,that"the time isgetting close," obviously referring to the approachingelection.Larrysaid,yes, and asked Leroy what he thoughtBroussard Testimony of any of these witnesses at vanance therewith is notcredited.aThe above events are found from credited testimony of Rosa MaeStelly and Mortenson,as corroborated in part by testimony of Broussard.Testimony of the latter at vanance therewith is not credited, in light of hisadmitted talks with workers to try to influence them against the Union,and his failure to give his version of the full discussion with Mrs Stellywhere he denied certain portions of her testimony. RIVIANA FOODS, INC.about it. Leroy hesitated, so Larry said he could feel free totalk.Leroy then replied, "some say it is good, some saynot." Several days later, Larry asked Leroy if he had signeda union card. Leroy said, no. Larry said all those who didsign would have to pay over $70 (to the Union), and oncethey signed they could do nothing about it.9On the night of September 23, Foreman Ferdinand Stelly,Jr., a cousin of Joe Stelly and known in the plant as "COP,"visited the home of Joe and Rosa Mae Stelly with hismother, and stayed about 3 hours. At first COP returned aTV table to the Stellys which he had borrowed years before,and they had coffee and watched TV for a while. LaterRosa Mae mentioned the election and asked COP "whatare we going to do about it." He indicated he could notvote, it was up to the workers, but he thought it would bebetter if they voted "for the mill" because it was better thanthe Union. He asked the Stellys what they thought about it,and whether they were "for the mill," indicating thatDerveloy and Broussard had asked him to come to theirhome to find out what they thought about it, and how theywould vote. Rosa Mae replied "I will tell you the same thingI told Floyd Broussard, I wish you all would leave mealone." COP said "we are dust concerned, I just wanted tofind out how you were." She said she was for the Company,but wanted to be left alone. Joe commented that about 60percent of the packaging department workers favored theUnion,,Rosa Mae agreed, and added that two workersnamedDionne were once for the Company but switchedwhen Broussard would not transfer their son-in-law. COPasked her if she signed a union card, and she said she didnot, but that out of 11 women in her shift in packaging, only4 did riot sign cards, the rest were for the Union. Joe addedthat he, had signed one, but "how could she sign it when shetore it up and threw it away after Mitchell (the union agent)gave it to her?" 10 Rosa Mae told COP to tell Derveloy andBroussard to "keep Murphy Swire off my back," that Swirehad asked her three times to sign a petition against theUnion, and she refused and threatened to strike him whenhe bothered her with it. Joe then told her "Mae, you talktoo much," which she denied. COP told both he knew "howyou stand" and wished he had known it earlier that day totellBroussard when the latter said he did not know whatwas goingon in the packaging department, that he couldnot find "how you were."On the morning of September 24, Rosa Mae Stelly calledBroussard to her machine as he passed by and accused himof sending COP to her home the night before, and said shehad not told COP anything other than what she had toldBroussard before. He denied sending COP to her home. She9Although Larry categoricallydenied both discussions,claiming it wasuseless to talkto Leroybecause he knew the latter was a good friend of aunion committee member, I still creditthe testimonyof Leroy stating theabove facts,forLarryadmitted he was againstthe Unionand activelytalked against it in discussions with workers,and in light of Respondent'saggressive antiunion campaign I consideritmore likely than not that LarrybothquestionedLeroy abouthis union activities and views and talkedagainstthe Union,as found above10Rosa Mae had signed a union cardon July 13, but did notdate it,and when the union agentbrought it toher on the20th tofill in the date,she took it from himand tore it up and didnot attend union meetings afterthat125told him to"stop lying to us,you know that it isprobably30 to 1."He admitted there was talk about that,and said hehad heard she was the"strongest one for the mill.""I find that Respondent violated Section 8(a)(1) of the Actby the following conduct in the course of the above events:1.Derveloy's interrogation of Joe Stelly in July aboutsigning a union card,and the reason therefor,and afterlearning that he joined for better security and pay, hissuggestion that he get a job elsewhere if he wanted moremoney.The latter remark amounted to a thinly veiledthreat that Respondent was no longer interested in hisemployment if he joined the Union to change his pay orworking conditions.The coercion in the remark is all themore inferable(1)because it came from the top plantofficialtoan employee of 23 years'servicewhoseappointment to the union organizing committee wasspecificallymade known to Respondentby theUnion'sletter ofJuly 14,and was well known otherwise throughoutthe plant,and (2)when Joe rather apologized to Derveloyabout his position on the committee in a talk later in July,stating he hoped Derveloy was not "hurt" by it and did notfeel badly toward Joe, Derveloy replied that he could do ashe pleased and Respondent would not interfere with hisunion activities as long as it did not affect plant operation,but that "if you are looking for forgiveness,Iam not in aposition to give It to you." 122.Derveloy'sprivate interrogationofUrsin in Julyabout his union sentiments.3.Broussard's interrogation of Pellissier and RaymondStelly in September about their union sentiments andattendance at union meetings,and his statement to Stellythat he understood the latter attended union meetings,which was calculated to give Stelly the impression that hisunion activities were under surveillance by Respondent.4.Broussard's remark to Rosa Mae Stelly on September19 that he heard she did not want to vote,which gave theimpression of surveillance of her activities, and his directand coercive threat of unemployment after the election ifshe did not vote, thus indicating she was against theCompany.The coercion inherent in this remark is notdissipated by his belated admission to her on September 22that he should not have said that,and had no right todischarge her.5.LarryJones' interrogationofLeroyJones inSeptember just before the election about his unionsentiments and whether he signed a union card.6.Interrogation by Ferdinand Stelly of Rosa Mae andJoe Stelly on September 23 about their attitude toward the11The facts above are found from credited testimony of the threeStellys and Broussard,which is mutually corroborative to some extent I donot credit other testimony of any of these witnesses which conflicts withthese findings In particular I do not credit testimony of Rosa Mae Stellythat in their September 24 talk Broussard asked her how Mr and Mrs.Lloyd DeMarcy would vote. Broussard categorically denied this questionand her alleged reply,explaining that he already knew from earlier remarksof DeMarcy himself that the latter would vote against the Union,and sincethis circumstantial explanation appears plausible and was not denied bythe DeMarcys,Icredit Broussard's denial in this instanceIZThis conversation is found from credited testimony of Joe andDerveloy 126DECISIONS OF NATIONALLABOR RELATIONS BOARDUnion, whether they would vote for or against it, andwhether Rosa Mae Stelly signed a union card.137.Broussard'scomment to Rosa Mae Stelly onSeptember 24 that he heard she was the "strongest one forthemill,"which indicated Respondent was maintainingsome sort of surveillance on workers' sentiments pro or conthe Union right up to the last minute before the election.C.The Group MeetingsThe meetings of Derveloy and Mortenson with groups ofemployees were held in Derveloy's office in the plant oncompany time, and varied from 45 minutes to 1- 1/2 hoursin length, depending on the number of questions asked byworkers and discussion thereon. In each meeting theprocedure and discussion was substantially the same:Derveloy introducedMortenson and stated that theirpurpose was to discuss the company side of the union issue,to tell them the truth about unions because the Union hadbeen telling them lies, and that employees were free to askquestions at any time. Mortenson then passed among theemployees and explained union contracts involving othermillsofRespondent and other employers, to showmisrepresentationsmade by the Union about wages in suchplants.He explained at length the difficulties employees inthem had experienced in canceling their memberships inthose unions after signing union authorization cards. Onthe latter point, both officials displayed two forms of unionauthorization cards which had been distributed by theUnion in the campaign, and Mortenson told them signingof the cards made thesigner a"potential" member of theUnion, and it was like "giving a blank check to the Union,"for it advised the Company to deduct union dues and anyother sums the Union asked for from the worker'spaycheck.Mortenson distributed a letter from a unionagent directing Respondent to deduct a special assessmentfor a strikefund from employee pay at the Memphis plant.Some workers asked how they could get their cards back,and both officials explained that workers could notwithdraw from the Union except in a limited 10-day periodnear the anniversary date of their cards, so that they mustknow that date before they could withdraw; Mortensondisplayed letters from workers in a Houston, Texas, mill,and a union letter involving an Austin, Texas, mill, to showthe difficulties of withdrawal from the Union. In displayingthe union cards at the meeting attended by Joe Stelly,Derveloy commented to Joe that he had signed one ofthem, and Joe replied that he signed the short one, not thelonger one.In the meeting attended by Rosa Mae Stelly,Derveloy held one of the cards, said this was what they hadsigned,and that signing it "will get you in trouble," that theunion people were not interested in the workers, but onlywanted their money; Mortenson then followed with hisexplanation of the effect of the card as a "blank check" andthe difficulties workers had run into in trying to get theirsigned cardsback and withdraw from a union. At therequest of various employees, both officials explained the13 In appraising conflicting testimonyof COP,Rosa Mae and Joe as tothe reason and purposeof COP's visit, I credit the latter Stellys and findthat,whatever socialcontacts they had had elsewherein recent months,COP suddenly used thereturn of aTV table he had on loan for about 5years as the excuse for alengthy visitin which hedeliberately probed forterms "closed shop" and "union shop" and other aspects ofunion operation.Derveloy then said that workers had reported the unionagents had told them that Respondent would have noproblems in reopening any of its closed plants quickly, andthat he had some pictures to show them which would refutethose statements and show that other plants had beenclosed only for economic reasons. He then displayed sixlarge posters, each with one or more photos of a rice null ofRespondent in another city, with photos in three instancesshowing the null in operation and then after shutdown withpartial dismantling and demolition. Each poster stated inlarge black block lettering, "This was the Riviana Rice Mill(and packaging plant, in some instances) at (name of cityand state).It closed downin (date)." In showing each poster,Derveloy quickly read off the printing on the poster andthen made a further explanation about the mill, as follows:Carlisle,Arkansas:This plant closed because of uneco-nonuc operation and in order to achieve some centraliza-tion of function. It had a union.Rayne, Louisiana:In showing this poster with one photoof the null in operation and four showing it in variousstages of disrepair or demolition after shutdown, Derveloysaid that it closed for economic reasons when its operationswere moved to Abbeville. The photos showed its deteriora-tion and that it could not be reopened in a hurry, and thenonly at great cost. It did not have a union when it shutdown.Eunice, Louisiana:This mill closed due to high cost ofoperation,aftermerger of Respondent with anothercompany. It had grown from a small plant to its size shownon one photo, but was greatly outmoded in 1965 and wasbeing torn down. The other four photos showed that itcould not be rebuilt to modern standards except at greatcost, particularly the installation of a whole new dryer unit.When shut down, the mill did not have a union.Crowley, Louisiana:The poster showed that Crowley hadbeen known as the "Rice Capital of America" before 1957.Derveloy pointed out from one photo how extensive theplant was, but the picture after shutdown showed only adryer still standing in which Respondent only stored rice. Itwas shut down for uneconomic operation, and could not bemodernized except at great expense. A union had won anelection there in 1954, but at the time of shutdown in 1957that union did not have a contract covering the plant.El Campo, Texas:This had been a rice and bulk wheatprocessingplant,butRespondent stopped the latteroperation when the Federal Government withdrew fromnulling of bulk wheat, and it was not economic to run a ricemilling operation there alone, so the whole plant was closedabout 2 years after the merger. When it closed there was aunion at the plant.Lake Charles, Louisiana:Derveloy emphasized the posterwording that at one time this was the largest rice mill, andonly "double mill," in the world. He noted there was nophoto showing it had been torn down, but said most of itsbuildings were empty, as Respondent only ran a dryingthe intentof the married Stellys about the Union,in a last-minuteeffort tofind out how theywouldvote, for the benefit of management;and this isconsistentwithBroussard'sadmitted attempts to learn the unionsentimentsof other workers RIVIANA FOODS, INC.operation there, for all other machinery had been taken tothe Abbeville, Memphis, Rayne, and Houston plants whenoperations were expanded at those locations. The union atAbbeville had secured five or six elections at Lake Charlesin 7 years but was defeated each time. When the mill closedin 1965 there was no union in the plant.In discussing these plants, Derveloy referred to theoperatingMemphis plant saying a majority of workersthere had voted for the Union, but that in other plants amajority voted against it, and pointed out that if workersdid not want a union, they could stop it only by going to thepolls and voting their convictions; if they did not do so, aminority of workers could vote the Union in. He alsomentioned the Swift company plant in Jackson, Mississippi,where the employer had told workers it must be shut downbecause of economic factors including high operating costs;in response the union workers had voted to take a pay cuttokeep that plant open and advised the employeraccordingly, but the union had refused to agree to pay cuts,insistingon existing contract rates. Mortenson showed theemployees newspaper clippings which outlined these facts.Derveloy also told the workers that the nce industry ingeneral had been in bad financial condition for some yearsand was getting worse, so that more mills were closingdown each year. He said Crowley, the former nce capital ofthe world, once had 32 mills, but only 4 were still running,and that recently Respondent had heard 3 more wereclosingdown. Referring to Abbeville, Derveloy told theworkers Respondent would make every effort to keep itrunning, although it was becoming harder all the time tomake a profit at plants which were outmoded, and thatwhere a mill had no profit it had to be closed, and it wasalways hard to reopen it. He also said that if a union cameinto Abbeville and its wage demands caused wages to go upuntil they were so exorbitant that Respondent could notoperate at a profit, then the mill would have to be closeddown.The facts as to these meetings are found from acomposite of credible testimony of Derveloy, Mortenson,Leroy Jones, Otis J. Stelly, and Rosa Mae Stelly. I do notcredit conflicting testimony of Jones and both Stellystending to show that Derveloy told workers in the meetingsthey attended in effect that certain of the six mills had beenshut down deliberately by Respondent "because of theUnion." The specific testimony of these witnesses about themeeting waslimited mainly to placing thissinglestatementinDerveloy's mouth, and their recollection of only thesewords was significantly quite alike, whereas they had verylittle recollection of the context of the alleged coerciveremark,particularly the details of Derveloy's explanation14General Counsel admitsthatthe formofDerveloy'sstatements arenot as important as the contextinwhich theywere made,in determiningtheir effect15N L R B v Automotive Controls Corporation,406 F.2d 221, 223, 224(C.A 10, 1969);NLRB v Brownwood Mfg Co,363 F 2d 136,138 (C A5, 1966),TexasIndustries,Inc v N LR B,336 F 2d 128, 131 (C A 5)GeneralCounsel tries to counterthe legitimateaspects ofDerveloy'sremarks about mill shutdownsby pointingto a direct promise in a letter ofSeptember22, 1969, from Respondentto all employees to "raiseyour payand improveyourbenefitswheneverandwherever possible," andDerveloy's admissions thattheAbbeville planthad been giving normalraises to workers in recentyears,with thelastone shortly before theelectionThese factsdo notrender Derveloy's statement of facts about127of the posters and circumstances of the shutdown of themills.In light of his clear and impressive testimonydetailingwhat he said to workers on the subject, I amconvinced that these three witnesses, obviously prounion,did not recall or were not telling all the facts, but onlygiving their general conclusions as to the general nature ofhis remarks. Thus, I must conclude that the remarks ofDerveloy,as found above, were well calculated toemphasize to the employees no more than that in all caseseconomic reasons prevailing at those plants, or in theindustry, were the only reasons for the mill shutdowns; hisadded references to the existence or nonexistence of aunion at any plant at time of shutdown were clearlyparenthetical remarks, and not directly or indirectlyindicative of any connection between the union's one-timepresence at the plant and its shutdown; in fact, his clearcomment that no union existed at Rayne, Eunice, Crowley,and Lake Charles at time of shutdown would be more likelyto indicate that unionization was not a factor, thanotherwise. Other circumstances militate against a coerciveeffect of the posters and his remarks about them.14 Thedisplay and discussion of the posters took up no more than10 minutes, or less than a third, of each meeting, accordingtoDerveloy, Mortenson, and Jones. Only 3 workers out ofnearly 200 who heard the talks were produced to testify tothe alleged coercive remarks, and their testimony was verylimited as noted above. Further, any coercive implicationswhichmight be drawn from the posters or any ofDerveloy's remarks on the subject are weakened by his lastremarks emphasizing that Abbeville would be kept runningif at all possible and would never be shut down unless thataction was forced upon Respondent by economic condi-tionswhichmight include exorbitant and unprofitablewage costs forced on it by a union. It is well settled that anemployer does not violate the Act by predicting, even inblunt and impressive terms, that plant shutdowns may beone of the dire economic actions forced upon an employeras a direct consequence of union actions at his plant whichmay create bad economic conditions beyond his control.15General Counsel also argues that the poster depicting theLake Charles plant and its shutdown was coercive in that itplainlywarned employees "Don't let it happen to you."Since Derveloy told workers of repeated unsuccessful unionefforts to organize this plant over 7 years, and said the planthad shut down after the employees, apparently unionized,had resistedRespondent's attempt to improve plantefficiency and profits by automation, over 7 years, it can beargued that the workers might well infer that the repeatedunion efforts to organize the plant, might have been afactor in the final shutdown, even though the mill had noother plants andthe reasons for their shutdown untrueor indicative of badfaith or coercion, for they onlyshow thatAbbeville fortunatelywas stilloperating at a profitand Respondent was continuingto pass on thebenefits thereof to its employees, and that it hoped to be able to continuetodo so, whichisconsistentwithDerveloy'srepeated assurance that,despitetheeconomicmisfortuneswhich had visited other plants,Respondentintended tomake every effortto continue to operateAbbeville,even in face of exorbitant union demandsThe sincerity ofDerveloy's remarkson this subject and the lack of coercion inherent inthem during the campaign and upto the very electionitselfbecomes moreapparent from the Union's letterof September 21 to employees whichemphasized the point that "No plant has been closedby Riviana becauseof a Union " 128DECISIONSOF NATIONALLABOR RELATIONS BOARDunion when closed. Derveloy testified that the warningsentencewas put in because employees at Lake Charles hadresistedefforts at automation designed to put the plant onan efficientand paying basis, so that Respondent continuedto lose money there and had to close it, but this explanationdoes not make the vague warning coercive, because there isno proof in the record that he gave this explanation to theAbbeville employees at the time. Hence, the warningwords, considered in the entire context of his remarks, atmost could only have been calculated to advise employeesnot to take any actions which might prevent Abbeville fromcontinuingto operate profitably and which might force ashutdown, which is far from a threat, direct or implied, thatRespondent would deliberately shut it down if the Unionorganized it. is In light of the above circumstances, I do notconsider the decisions inIdealBaking Company ofTennessee,Inc.,143NLRB 546, 548, orJackson PackingCompany,170 NLRB No. 155, apposite on the facts orcontrolling, for in the first case a poster with similarwarning words clearly indicated employees' loss of workmight comedirectly from a strike with violence after a plantwas unionized,and in thesecond a singleposter depicting aplant before and after shutdown stated clearly that thelatter picture showed it "when the union got in," which isfar different from the posters and accompanying remarkshere.In sum, even considering the posters and explanation ofthem in light of Respondent's admittedaggressiveantiun-ion campaign,and other unfair labor practices foundherein,Ido not consider that the posters as such wereintended or even reasonably calculated to warn employees,or instill in them a fear, that if the Union came into theplant it would be shut down by deliberate action ofRespondent and they would lose their jobs. I thereforegrantRespondent's motion to dismiss paragraphs 9 and 10of the amended complaint insofar as it relates to thesemeetings,and will recommenddismissalof the complaintto that extent.Specific Speeches by RespondentOn July 11, Franklin Godchaux, III, made a speech toemployees in the plant in which he explained the antiunionposition of Respondent,reciting its experiences with unionsin other plants, discounting the broad promises the Unionmade to induce employees to join it, and explaining some ofthe financial costs and other consequences of membershipin a union,including the possibilities of strikes and thefinancial losseswhich employees could incur during astrike. In this connection, he referred to a broad unioncampaign about 20 years ago to organize all rice mills inSouth Louisiana, which resulted in strikes during whichmany strikers at the Abbeville plant were replaced and thuslost theirjobs; he said the Union did not give up until it hadleft"abadmark on employees, this plant and the16 I do not consider Derveloy's credibility on this issue affected by hisstatement that the warning words had nothing to do with the union issue,for it is clear that the whole poster and his explanation of it and the otherswas designed to impress on the workers that the only thing which mightforceRespondent to close Abbeville were bad economic conditions,whether caused by the employees,the Union, or other forces or conditionsbeyond its controlcommunity." He also referred to publicized violence inconnection with more recent strikes in other local plants. Incontrast, he referred to the many benefits workers atAbbeville received, including yearly pay raises and steadyemployment, in periods when other mills laid off workersduring strikes in the rice industry and Gulf ports.General Counsel contends that the reference to strikes 20years ago when some employees lost their jobs was acoercive threat that employees at Abbeville would sufferthe same fate if they joined the Union. I do not considerthis reference reasonably calculated to instill such a fear inthe employees in light of his detailed reference to thecontinued operations at Abbeville during strikes at othermillsand in other industries, and Derveloy's laterassurances at group meetings that Respondent would try tocontinue the Abbeville operation as long as economicallypossible.At most, the reference to the general strike ofyears agowas a legitimate statementof the possibility of astrike as one consequence of union attempts to organize aplant. I therefore grant Respondent's motion to dismissparagraph 10 of the original complaint.Godchaux also referred to the repeated unsuccessfulattempts by the Union to organize the Lake Charles plantof Respondent "before it closed," saying the Union hadmade the same "big promises" to employees there that itwas now making at Abbeville, and expressed the view thatthe good judgment of Abbeville employees would preventtheUnion from getting into Abbeville. General Counselargues that Godchaux thus expressly or by implication toldtheworkers that Lake Charles plant was closed byRespondent because of the union activities there. I do notagree.His remarks on this were short, taking up only oneparagraph in a 7-page speech, and do not contain anywording which would serve to emphasize or even imply thatthe Lake Charles shutdown was deliberate because of thecontinued union activities. Even if such implication couldreasonably be drawn from his brief remarks about LakeCharles or the strikes of 20 years ago, the effect thereof wascertainly dissipated by Derveloy's remarks in the grouptalks shortly before the election, where he emphasized thatLake Charles had been shut down solely for economicreasons at a time when there was no union or union activityat that plant, and also by his emphatic assurances thatRespondent would make every effort to continue operationof the Abbeville plant if economically possible, regardlessof union activity.17 I therefore grant Respondent's motiontodismiss paragraph 10(b) of the amended complaintdealing with this point.On August 11 Derveloy delivered a written speech to allemployees assembled in the plant for that purpose. At theoutset, he made it clear, as Godchaux had in his speech,that Respondent was "1000%"against a union in the plantand would use every legal means to keep it out. He thenadded "We are convinced that the union wouldnotbe goodfor you or the mill and that it could act to your serious17Any implication of coercion in Godchaux'remarks, or inference thatthey werelikely to instill in employees a fear of loss of security,benefits orjobs if they chose the Union, is also negated by the Union's blunt andemphatic assurance to employees in its September 21 letter that "Theanswer is No plant has been closed by Riviana because of a union,"whichis the very point that Derveloy was trying to make about the future of theAbbeville plant. RIVIANA FOODS, INC.129harm.We do not want to see you and the mill involved inunion trouble and we intend to fight to keep the union outin every legal way." He then explained the followingconsequences of voting the Union in: The workers wouldgive up their right to speak and act for themselves abouttheir jobs and their future, for the Union would controlthem and "call the shots"as far astheir jobs andemployment at the mill was concerned; hence, the workersmust decide whether to turn "your job and future" over topaid union officials who had noreal interestin them orRespondent, or continue the past "fine, personal relation-ship" with the Company. Their job and pay came from theCompany, not the Union, "the union has never given youanything and never will, your job, your pay and yourbenefits always come from the company,no one else."While the Union could make big promises to the workersabout what it would do for them, it could notguaranteethem anything, "the only thing it can guarantee you is astrike and that you will have to pay a lot of money to theUnion in duesplus assessmentsand fees." If the Union wonthe election, the Company would not have to carry out anypromisesof benefits made by the Union, or agree to itsdemands inbargaining or "sign a contract," because thelaw did not force the employer to agree to any uniondemands; after an election signing of a union contract was"not automatic." The only action a union could take if theCompany did not agree toits demandswould be to "callyou out on strike to try to get the things the Unionpromised to get for you," so that the workers would be onthe picket line, "you and your family would suffer and dowithout your pay," while the union organizers would stilldraw their pay, and their families would not suffer. He thendetailed these consequences of a strike: no pay from anysource or unemployment compensation while on strike; thestrikers could lose their jobs and be replaced by theCompany; this had happened to thousands of workers, and"the same thing could happen here if the Union got in." Hethen expressed the hope that the mill would never haveuniontrouble or a strike and the trouble that went with it.Further on, Derveloy suggested that any employees whowere unhappy and wanted to work under union conditionscould go and work in a plant which was unionized, "theyshould not stay here and mess things up for everyone else,"and added "I do not believe the majority of you want to beconstantly worried about strikes, picket lines, and suchunion trouble."In written speeches given on September 22 and 23,Derveloy repeated the antiunion attitude of the Companyin similarterms to thosestatedon August 11, including theviews that (1) a union inthemill "could lead to serioustrouble for you and the mill," (2) the Union could notguaranteeanything but "a strike and trouble," (3) theCompany would not agree to any union proposals or signany contract which it did not consider in the best interest ofthe Company and all employees, and it would never yield tounion pressure in the form of a strike, but would operateduring any strike and replace striking employees, and (4)while Derveloy hoped this would never happen, "I wantyou to understand now that thisis seriousbusiness, that weare not going to take it lightly,and that no union man isever going to take over operation of this mill."He referredto the troubles of the rice milling industry, with its historyof shutdowns of mills including five of eight Riviana plants,and added "This plant will stay open and will continue toprovide jobs for you only so long as it operates successfully.Union strikes and union troubles here could strangle thelife out of this plant and we could end up with a mill that isclosed down and a mill that provides no jobs and noearningsand no security for anyone." After disparaging theUnion'smotives in organizing the plant as purely selfishand financial, Derveloy assured workers that the Companywould continue to operate and increase pay of workers aslong as it could keep its cost of operation"in line,"that theUnion could not force it to do more, and that the "Unioncould create many more serious problems for you than youhave ever faced before." He ended by explaining the votingprocedure and the importance to workers of using theirright to thesecretballot,with the hope that a majoritywould vote against the Union.18To the extent that the three speeches detailed factsshowing past and probable future consequences of theadvent of a union in mills in the rice industry, it can be saidthat the remarks of both officials fall within the limits offree speech protected by Section 8(c) of the Act, for in thisaspect they tend to predict the "dire consequences that willfollow from a union victory." 19 However, the courts havealsoheld that such statements retain their statutoryprivilegeonly if they predict "demonstrably probableconsequences beyond (the employer's) control," and "ifthere is any implication that an employer may or may nottake action solely on his own initiative for reasonsunrelated to economic necessities and knownonly to him,the statement is no longer a reasonable prediction based onavailable facts but a threat of retaliation based onmisrepresentations and coercion, and as such without theprotection of the First Amendment."N.L.R.B. v. GisselPacking Co.,395 U.S. 575,618, 619;N.L.R.B. v. DowChemical Company [Dowell Division],420 F.2d 480 (C.A.5).When judged by these criteria, in the light ofRespondent's other unfair labor practices found herein, Imust conclude that the speeches of Derveloy (but not theGodchaux speech) fall outside the protection of Section8(c).At the outset, his remark early in the August I 1 speechthat Respondent was "convinced" that the Union "couldact to your serious harm" and in the later speeches that "itcould lead to serious trouble for you and the mill," and hisrepeated statements in various forms that advent of theUnion would lead to, or "guarantee," "strikes and uniontrouble," and that "this is serious business, that we are notgoing to take it lightly," and other similar remarks, bringthe speeches within the interdiction of Board rulings inGreensboro Hosiery Mills, Inc.,162 NLRB 1275, andBlock-Southland Sportswear, Inc.,170 NLRB No. 101, because (1)itwas followed by enumerationof a seriesof probable anddire consequences of a union in the plant which would endup in a strike causing loss of pay and even loss ofemployment to striking employees, the same thing that18The speeches of Godchaux and Derveloy are stipulated in evidence infull but I have paraphrased only the important parts and phrases which arepertinent under the issues raised and adverted to by arguments of counsel19TexasIndustries, Inc. v N LR B,336 F.2d 128 (C A 5) 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDhappened to many other workers in the rice industryincluding othermills ofRespondent, (2) he finished with abluntsuggestion,tantamountto a threat, that the fewworkersatAbbeville who wanted to work under unionConditionsshould go elsewhere, and that the majoritywould not want the "constant worry about strikes, picketlines,and such union trouble." These consequences ofunionizationwere thusa cleardelineation of the type of"serious harm" which would probably come to employeeswith a union in the plant, giving those words a greaterimpact on employees and thus enhancing their probablecoercive effect. The impact was heightened by the earlierunfair labor practices found above, some of which weretantamountto threats of loss of employment for workerswho favored the Union. I find by these remarks of Derveloyon August I I Respondent coerced employees in violationof Section8(a)(1) ofthe Act.In addition, when Derveloy made it clear in the threespeechesthat, in the event of unionization of the plant, theCompany would not accede to the Union's promises, didnot have to accept its demands or sign a contract involvingsuchdemands, and that in that event the Union could only"guarantee" the workers with a strike and the ensuingserious consequences outlined above, he was in effecttelling the workers that the Company would at the leastbargainin such a way that an impasse would be reachedwhich would force the Union to resort to its final economicweapon, a strike. In the second and third speeches heemphasizedthis probable adamant attitude in bargainingby telling them plainly "we are not going to let any unioncome in here and walk all over us or push us around or tellus what to do, As long as the doors of this mill stay open, weare goingto run it, not the Union." This is but another wayof saying Respondent would probably turn down any uniondemandswhich it did not unilaterally "consider to the bestinterestof this company and ill its employees' and also anycontract it did not unilaterally consider "in the best interestof all," thus preserving for itself the unilateralfinaldecisionon what was best for all, which indicates the very oppositeof open-minded and bona fide bargaining.20 It could onlybe clear to the employees from such remarks that if theyvoted the Union in, an impasse in bargaining followed by astrike was inevitable, largely through deliberate action ofRespondent. Hence, these remarks amounted to a threatthat if the Union won, a series of actions in whichRespondent would play a deliberate part would probablyresult inlossof pay and employment for employees,particularly those who went on strike at union orders. In thesecond speech he emphasized the probable loss to workersby the blunt and chillingstatement"Union strikes andunion trouble here could strangle the life out of this plantand wecould end up with a mill that is closed down and amill that provides no jobs and no warnings and no security20This approach is somewhat like that of the employer condemned bythe Board inGeneral Electric Company,150 NLRB 192,enfd 418 F.2d 736(C.A. 2). If such approach is bad-faith bargauung which violates the Act,indications to employees that an employer will use it if compelled tobargain with a union of their choice and thereby make a strike inevitable,is hardly less coercive or violative of the Act.$1 In various aspects of wording,sequence of remarks,and repetition ofpertinent thoughts and ideas,the speeches here are much like those foundviolative of the Act inWausau Steel Corporation,160 NLRB 635;Louisburgfor anyone." The coercive impact of these remarks is mademore evident by Derveloy's complete failure to indicatethat a bargaining impasse with no contract, a strike and itsimpact on workers, and a shutdown of the mill, in thatinevitable order, might be avoided by fair bargaining byboth sides, with flexible attitudes on proposals and possibleconcessions by the Union which might avoid an impasseand the horrible consequences he outlined. I must thereforeconclude that Derveloy's remarks, in their phrasing, logicaldevelopment of the probable actions of the parties,particularlyRespondent, and statement of the direconsequences to workers,were well calculated to instill inthem a fear that choice of the Union would make strikeswith loss of pay and jobs inevitable, and hammer home intheir minds the conclusion that it would be futile to choosethe Union as bargaining agent because it would bring thempersonally nothing but "serious harm," and "create manymore serious problems for you than have ever faced youbefore" (stated in second speech). The coercive impact ofthese remarks was particularly strong when made by thetop plant official in the last 2 days before the election, and Ido not think the harmful effect was lessened in any way bythe last-minute though emphatic reply of the Union that"no plant has been closed by Riviana because of a union,"for this could not reasonably overcome the total thrust ofDerveloy's repeated warning that,regardless of its presentprofitable operating status, Abbeville was almost certain tohave a strikeand close downiftheUnioncame in. Itherefore find that by the totality of the above remarks,Respondent further interfered with, restrained, and coercedemployees in the exercise of their free choice of bargainingagent, a right guaranteed by Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.21THE OBJECTIONS TO THE ELECTIONObjection 1(b) to the election deals with interrogation ofemployees.As I have found above that Respondentengaged in coercive interrogation of workers about theirunion activities and sentiments at various times in thecampaign up to the election, this objection should besustained.Objections 6 and 8 should be sustained to the extent thatthey are based on the following conduct:(a)Derveloy's coercive suggestions in individual andgeneral talks to employees that if they were not satisfiedwith plant conditions or wanted more money, they shouldget jobs in union plants.(b)Derveloy's coercive warnings in two speeches that iftheUnion came into the plant the sequence of eventsinvolved in bargaining, including probable companyrefusal of union demands which made a strike called by theUnion inevitable, involving loss of pay and probably loss ofjobs for strikers, all of which demonstrated to employeesSportswearCo,173NLRB No. 101;Crystal Lake Broom Works,159NLRB 429;Yazoo Valley Electric PowerAssociation,163 NLRB 777, andCrown Laundry and Dry Cleaners, Inc,160 NLRB 746.1have also considered other aspects of Respondent's conduct shown inthe record and cited byGeneral Counsel as probative of other portions ofthe amended complaint,but I make no findings thereon for,even if suchconduct were found violative of the Act,the effectwould merely becumulative without materially changing or enlarging the nature and scopeof the remedy recommended hereafter. RIVIANA FOODS, INC.the futility of choosing the Union as their bargainingagent.22(c)Derveloy's repeated charge in speeches that choice ofthe Union would lead to"serious harm"to employees, witha "guarantee"of strikes and "union trouble,"and resultingpersonal loss to employees.Objection 7 is based on the talks of Derveloy andMortensonwithgroups of employees found above,particularly the display of posters showing closed mills ofRespondent and other employers,which plants had beeninvolved at some time in union organizing campaigns, somesuccessful and others not. I have found that the posters, andDerveloy's explanations of the reasons for shutdown of themills,were not violative of the Act,even in light ofRespondent's other unfair labor practices.However, it hasbeen long settled that conduct which may fall short ofcoercion violative of Section 8(a)(l) may still have an effecton employees to an extent which renders it improbable thatthey can exercise a free choice as to a bargainingrepresentative in a Board election.23 On this point,GeneralCounselmakes the argument(actually and perhapsimproperly on the issue whether the election should be setaside,the Union having filed no brief in the representationcase)that the group talks were part of a pattern of coercionof employees en masse,started by the Godchaux speechand culminating in the two Derveloy talks on September 22and 23,which violated the Act and also made a freeelection impossible.Giving due weight to Respondent'saggressiveantiunion campaign and its other coerciveconduct therein,I still conclude that Derveloy's detailedreferences in the group talks to closed mills and the reasonsfor their shutdown in context of other remarks were notsufficient to create a fear in employees'minds that unionactivity or organization at such mills was the main cause, oreven a cause,of employers'action in shutting down themills. I bear in mind that these campaigns are adversaryproceedings,with both sides speaking bluntly and often inrough terms,and the utterances of both sides ought not toreceive a narrow or strained construction,because it isdesirable to have stimulating debate with a free flow ofinformation so that employees get all the facts and canmake an informed choice as to whether a union wouldimprove or worsen their present position.An employer'sexposition of harsh and perhaps unpleasant and depressingeconomic facts but without intimation of threat ofemployer reprisal should not readily be considereddestructive of the atmosphere of relative purity in whichBoard elections should occur.24 I therefore find thatObjection 7 has no merit and recommend that it beoverruled.Having found that Objections 1(b), 6, and 8 should besustained,Iwill recommend that the election of September24 and 25, 1969,be set aside.22 SeeServ-Au, Inc,183 NLRB No 3223General ShoeCorporation,77 NLRB 124, 126,Excelsior Underwear,Inc, 156 NLRB 1236, 1240;Mallory Plastics Company,158 NLRB 954,956CONCLUSIONS OF LAW1311.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed to them bySection 7 of the Act to the extent found above, Respondenthas engaged in unfair labor practices affecting commercewithin the meaning of Sections 2(6) and (7) and 8(axl) ofthe Act.2.Except as found above, Respondent has not violatedtheAct in other respects as alleged in the complaint asamended.THE REMEDYHaving found that Respondent has engaged in certainlimited unfair labor practices violating Section 8(a)(1) ofthe Act to the extent found above, I will recommend thatRespondent cease and desist from such conduct and like orrelated conduct, and that it take certain affirmative actiondesigned to effectuate the policies of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in the consolidated cases, Irecommend issuance of an order that Respondent RivianaFoods,Inc., its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a) In a coercive manner interrogating employees abouttheirmembership in the above-named Union, or reasonstherefor, their union activities or sentiments, or how theywould vote in a Board election.(b)Giving employees the impression that their unionactivities are under surveillance by their employer.(c)Threatening employees in any way with loss ofemployment or other reprisal if they joined the Union, orfailed to attend antiunion talks by company officials, orfailed to vote in a Board election against the Union.(d) Stating to employees in speeches or otherwise that itwas convinced that a union in the mill would not be goodfor employees but would act to their senous harm.(e)Warning and threatening employees in effect that if aunion came into the mill, employer bargaining with suchunion would result in an impasse and no contract, a strikecalled by the Union would be inevitable, and employees onstrike would lose pay and their jobs through replacement bynew workers, and indicating directly or indirectly that forsuch reasons it would be futile for employees to choose theUnion as their bargaining agent.(f)Inany like or related manner interfering with,restraining, or coercing employees in the exercise of any ofthe rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:24SouthwireCo v N.LR.B.,383 F.2d 235, 241 (C.A5);Union CarbideCorp. v N L R B,310 F 2d 844(C.A6); Capita/Electric PowerAssn., 171NLRB No.42; Linn v.United Plant Guard Workers,383 U.S. 53, 62. 132DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) Post at its plant inAbbeville,Louisiana,copies of theattached noticemarked"Appendix."25Copies of saidnotice,on forms to be provided by the Regional DirectorforRegion 15, shall,afterbeing duly signed by anauthorizedrepresentativeofRespondent,bepostedimmediately upon receipt thereof,and maintainedby it for60 consecutivedays,in conspicuous places,including allplaces where notices to employees are customarily posted.Respondent shall take reasonable steps to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(b)Notify theRegionalDirector for Region 15, inwriting, within 20 days from receipt of this Decision, whatsteps Respondent has taken to comply therewith 26Insofar as the amended complaintin Case 15-CA-3668alleges violationsof the Act not specifically found above, itis hereby dismissed.I recommend that the election held on September 24 and25, 1969, in Case 15-RC-1213 be set aside and a newelection held at an appropriate time.25 In the event no exceptions are filed asprovided by Section 102.46 oftheRules and Regulationsof the National LaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andallobjections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder is enforced by a judgmentof a UnitedStates CourtofAppeals,thewords in the notice reading"Posted by Order of theNational LaborRelationsBoard"shallbe changed to read"PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board."ss In the event that this RecommendedOrderis adoptedby the Board,this provision shall be modified to read: "Notifysaid Regional Director, inwriting,within 10 daysfrom the date of this Order,what steps Respondenthas taken to comply therewith."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnitedStatesGovernmentAFTER A TRIAL AT WHICH ALL SIDES HAD THECHANCE TO GIVE EVIDENCE, IT HAS BEENDECIDED THAT WE, RIVIANA FOODS, INC., VIO-LATED THE NATIONAL LABOR RELATIONS ACT,AND WE HAVEBEENORDERED TO POST THISNOTICE.The National LaborRelationsAct givesyou, as anemployee,these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representative ofyour ownchoosingTo act together with other employees to bargaincollectively or for other mutual aid or protection; andIf you wish,not to do any of these things.ACCORDINGLY, WE GIVE YOU THESE ASSUR-ANCES:We will not question you in a coercive manner aboutyour membership in Rice WorkersLocal300, Amalga-matedMeat Cutters &ButcherWorkmenof NorthAmerica,AFL-CIO,or any other union,or why youjoined it,or about yourunion activities or sentiments,or askyou how youintend to vote in a Board election.We willnotmake statementsto you about yourunion membership or activitieswhich would give youthe impression that we are keeping your union activitiesunder surveillance.WE WILL NOTmake statements to you in speeches orotherwise which indicate in a coercive manner to youthatwe are convinced that a unionin the Abbevilleplant would not be goodfor you butwould act to yourserious harm.We will not make threats or give warningsto you, ineffect, that if a union came into the Abbeville plant ourbargaining with that union would result in an impasseand no contract, a strikecalled by theunion would beinevitable,and employees on strike would lose pay andtheir jobs through replacementby newworkers, and forsuch reasons it would be futile for you to choose RiceWorkersLocal300,Amalgamated Meat Cutters &ButcherWorkmen ofNorth America, AFL-CIO, orany other union,as your bargaining agent.We willnot inany likeor related manner interferewith, restrain,or coerce you in the exercise of any of therights guaranteedto youby Section7 of the Act.WE ASSURE ALL OF YOU THAT YOU ARE FREE TOJOIN OR NOT TO JOIN RICE WORKERS LOCAL 300,AMALGAMATED MEAT CUTTERS & BUTCHERWORKMEN OF NORTH AMERICA, AFL-CIO, ORANY OTHER UNION, AS YOU SEE FIT IN YOUROWN JUDGMENT, WITHOUT ANY INTERFER-ENCE FROM US IN ANY WAY, SHAPE, OR FORM.DatedByRIVIANA FOODS, INC.(Employer)(Representative)(Title)THIS IS AN OFFICIAL NOTICE AND MUST NOTBE DEFACED BY ANYONEThis Noticemust remainposted for 60 consecutive daysfrom the dateof posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerningthis Notice or compliance withits provisions,may be directedto the Board'sOffice, T6024FederalBuilding(Loyola), 701 Loyola Avenue, NewOrleans, Louisiana 70113, Telephone 504-527-6361.